Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/096875. 
Claims 1 and 9 for example in current application are system claims and claims 1 and 9 in referenced application are method claims. The subject matter other than that is the same claimed subject matter of “a sensor component configured to scan at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data of one or more railroad track sections including web markings; a timing synchronization component coupled to the sensor component, wherein the timing synchronization component is configured to capture location data, velocity data, directional data, and timing data corresponding to the captured 3D depth image data; and a post-processing component in communication with the sensor component and the timing synchronization component, wherein the post-processing component: receives the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; and performs a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections.” In current claim 1 and “scanning, by a sensor component, one or more railroad track sections including web markings at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data; capturing, by a timing synchronization component coupled to the sensor component, location data, speed data, direction data, and timing data corresponding to the captured 3D depth image data; receiving, by a post-processing component, the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; and performing, by the post-processing component, a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections.” With limited changes. 
Equally claims 2-8 of current application “2. The system of claim 1, wherein the sensor component comprises a time-of-flight sensor.

3. The system of claim 2, wherein the time-of-flight sensor comprises a laser diode configured to scan a very small area with a short pulse duration.

4. The system of claim 1, wherein the timing synchronization component comprises a multi- constellation global navigation satellite system (GNSS) receiver.
5. The system of claim 1, wherein the railroad track sections comprise one or more sections of degraded railroad track.
6. The system of claim 1, wherein the web markings comprise a plurality of symbols corresponding to one or more railroad track attributes.
7. The system of claim 6, wherein the railroad track attributes comprise: weight information; section identification information; method of hydrogen elimination information; mill brand information; roll date information; heat number information; rail position letter information; and strand/bloom number information.
8. The system of claim 1, further comprising an optical character recognition (OCR) component configured to perform character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network.” And claims of the referenced application:
2. The method of claim 1, wherein scanning the railroad track sections comprises utilizing a time-of-flight sensor in the sensor component to scan for the web markings.
3. The method of claim 2, wherein the time-of-flight sensor comprises a laser diode configured to scan a very small area with a short pulse duration.
4. The method of claim 1, wherein capturing the location data, speed data, direction data, and timing data comprises utilizing a multi-constellation global navigation satellite system (GNSS) receiver in the timing synchronization component to capture the location data, speed data, direction data, and timing data.
5. The method of claim 1, wherein the railroad track sections comprise one or more sections of degraded railroad track.
6. The method of claim 1, wherein the web markings comprise a plurality of symbols corresponding to one or more railroad track attributes.
7. The method of claim 6, wherein the railroad track attributes comprise: weight information; section identification information; method of hydrogen elimination information; mill brand information; roll date information; heat number information; rail position letter information; and strand/bloom number information.
8. The method of claim 1, further comprising performing, by an optical character recognition (OCR) component, character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network.” As can be seen both sets of claim contain the same subject matter one being the method claims and the other system claims with slight changes. 
Claims 9-14 in both sets of applications are the same except for the method versus system. 
Claim 15 then contains all the details of claims 15-20 of the reference application. 
Claims 16-20 are a replica of claims 9-14 of the referenced application. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US patent 10,081,376) in view of Nejikovsky (US 2004/0263624).
As per claims 1, 9, and 16 Singh teaches, a system comprising: a sensor component configured to scan at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data of one or more railroad track sections (Singh, col.2 lines 28-31 “The image sensors used for track inspection as a part of this invention may generate images using a range of cameras, or numerical measurement data as with lasers which can provide a two or three dimensional view of the scene.” And fig.12 showing 3D depth image data); a timing synchronization component coupled to the sensor component, wherein the timing synchronization component is configured to capture location data, velocity data, directional data, and timing data corresponding to the captured 3D depth image data (Singh, lines 25-34 “Images captured by a plurality of image capture sensors, and/or images captured by the same sensor in time sequence, may be concatenated by the processor, e.g. to form a resulting image comprising said plurality of concatenated images. This may be useful in capturing the whole of an asset in a single image or else in ensuring continuity of imaging. Captured images may be concatenated to provide a single image showing the entire width of the track, e.g. from one sleeper end to another, and potentially to include a surrounding region beyond the sleeper ends.” The sequence represents timing synchronization component is configured to capture location data, and  col.5 lines 4-10 “The rate of image capture may be controlled according to the railroad vehicle travel speed. A predetermined rate of image capture or volume of image data per unit distance may be set. For example, a rate of pixel capture per mm distance along the track could be set. A pulsed signal at a pulse frequency according to vehicle speed could be used to control image/frame capture frequency or scanning rate.” This represents velocity and directional data, which would correspond to image in fig.12 in 3D  ); and a post-processing component in communication with the sensor component and the timing synchronization component, wherein the post-processing component: receives the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; and performs a computer-implemented depth imagery analysis of the 3D depth image data to extract features markings on the railroad track sections (Singh, col.5, lines 50-60  “The surface condition of an asset can be analysed for detecting: (a) Wear and tear of the asset; (b) External markings such as graffiti; (c) Broken or missing components; (d) Change in orientation indicating damage; (d) Missing assets if prior information is available on what assets are expected on a given portion of track; and (e) Assets obstructed from view because of snow, mud or sand thereon. Imaging sensors can evaluate asset condition based on its visual appearance, change in colour, presence of edges which can represent cracks, change in object boundary orientation and so on.” The features would be represented by external markings) and an optical character recognition (OCR) component configured to perform character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network (Singh, col.11 lines 2-4 “which could be output on a visual display to a human user, and is suitable for automated image analytics. The output of each of thermal and visible light sensors is therefore a sequence of images/frames, each comprising an ordered “ since it is output to a display then a computer can do OCR processing therefore obvious to try with a computer which is already known that can do OCR on text ).
Singh doesn’t clearly teach, however Nejikovsky teaches including web markings in detection and extract features corresponding to the web markings (Nejikovsky, ¶[0075] “ In particular, rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information. Thus, the images of these inscriptions may be captured, stored and analyzed to determine whether service or replacement of the rails is necessary.” The branded tracks is what applicant means by web markings in the specification   ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Singh with Nejikovsky to be able detect web markings. 
The motivation would have been to identify anything that needs maintenance in a more efficient manner. 

As per claims 2, 10, and 17 Singh in view of Nejikovsky teaches, the system of claim 1, wherein the sensor component comprises a time-of-flight sensor ( Singh, col.2, lines 40-42 “(15) A laser measurement sensor may comprise an image capture sensor and/or a distance measurer.” This represents a time-of-flight sensor since it is measuring the distance from the sensor to the camera ).

As per claim 3, 11, and 18 Singh in view of Nejikovsky teaches, the system of claim 2, wherein the time-of-flight sensor comprises a laser diode configured to scan a very small area with a short pulse duration ( Singh, col.2, lines 40-42 “(15) A laser measurement sensor may comprise an image capture sensor and/or a distance measurer.” This represents a time-of-flight sensor since it is measuring the distance from the sensor to the camera and laser included which would have a diode ).

As per claims 4, 12 and 19 Singh in view of Nejikovsky teaches, the system of claim 1, wherein the timing synchronization component comprises a multi-constellation global navigation satellite system (GNSS) receiver (  col.14, 62-65 “A standard GPS or Differential GPS device 62 which records the latitude and longitude position of the vehicle at a set frequency” ).

As per claims 5, 13 and 20 Singh in view of Nejikovsky teaches, the system of claim 1, wherein the railroad track sections comprise one or more sections of degraded railroad track (Singh, col.5, lines 50-60  “The surface condition of an asset can be analysed for detecting: (a) Wear and tear of the asset; (b) External markings such as graffiti;” this represents a section of degraded railroad track).

As per claim 6, Singh in view of Nejikovsky teaches, the system of claims 1 and 14, wherein the web markings comprise a plurality of symbols corresponding to one or more railroad track attributes (Nejikovsky, ¶[0075] “ In particular, rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information. Thus, the images of these inscriptions may be captured, stored and analyzed to determine whether service or replacement of the rails is necessary.” The symbols being represented by the inscriptions).

As per claims 7 and 15, Singh in view of Nejikovsky teaches, the system of claim 6, wherein the railroad track attributes comprise: weight information; section identification information; method of hydrogen elimination information; mill brand information; roll date information; heat number information; rail position letter information; and strand/bloom number information (Nejikovsky, ¶[0075] “ In particular, rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information. Thus, the images of these inscriptions may be captured, stored and analyzed to determine whether service or replacement of the rails is necessary.” The other information would represent the rest and roll date represents manufacturer of the rails and date and as well other information).

As per claim 8, Singh in view of Nejikovsky teaches, the system of claim 1, further comprising an optical character recognition (OCR) component configured to perform character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network (  Singh, col.11 lines 2-4 “which could be output on a visual display to a human user, and is suitable for automated image analytics. The output of each of thermal and visible light sensors is therefore a sequence of images/frames, each comprising an ordered “ since it is output to a display then a computer can do OCR processing therefore obvious to try with a computer which is already known that can do OCR on text ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/